[Cite as State v. Squires, 2021-Ohio-2035.]

                                    COURT OF APPEALS OF OHIO

                                  EIGHTH APPELLATE DISTRICT
                                     COUNTY OF CUYAHOGA

STATE OF OHIO,                                    :

                 Plaintiff-Appellee,              :
                                                              No. 110059
                          v.                      :

JEFFREY SQUIRES,                                  :

                 Defendant-Appellant.             :


                                     JOURNAL ENTRY AND OPINION

                 JUDGMENT: AFFIRMED AND REMANDED
                 RELEASED AND JOURNALIZED: June 17, 2021


              Criminal Appeal from the Cuyahoga County Court of Common Pleas
                                  Case No. CR-18-628610-A


                                              Appearances:

                 Michael C. O’Malley, Cuyahoga County Prosecuting Attorney,
                 and Steven N. Szelagiewicz, Assistant Prosecuting Attorney, for
                 appellee.

                 Jeffrey Richardson, for appellant.


MICHELLE J. SHEEHAN, J.:

                  Defendant-appellant Jeffrey Squires appeals the trial court’ imposition

of consecutive sentences. Because the trial court made the findings required by

R.C. 2929.14(C), we affirm the sentence imposed by the trial court, but remand the
case to the trial court to issue a journal entry of sentence that conforms with the

sentence imposed in open court and upon the record.

                    PROCEDURAL HISTORY AND FACTS

               On November 14, 2018, after being charged with 10 counts of rape,

felonies of the first degree, and two counts of gross sexual imposition, felonies of the

second degree, Squires entered into a plea agreement with the state and pleaded

guilty to three counts of sexual battery, felonies of the third degree. On December 4,

2018, the trial court imposed an aggregate sentence of 12 years' imprisonment

consisting of three 48-month sentences for each offense to be served consecutively.

On appeal, this court reversed the sentence because “the court did not address the

initial portion of R.C. 2929.14(C)(4)(b) that ‘[a]t least two of the multiple offenses

were committed as part of one or more courses of conduct.’” State v. Squires, 8th

Dist. Cuyahoga No. 108071, 2019-Ohio-4676, ¶ 33. We remanded this matter for

resentencing, noting that “[i]f the trial court determines at the resentencing hearing

that consecutive sentences are appropriate under RC. 2929.14(C)(4), the trial court

shall ‘make the required findings on the record and incorporate those findings in the

sentencing journal entry in accordance with Bonnell[, 140 Ohio St.3d 209, 2014-

Ohio-3177, 16 N.E.3d 659].’” Id. at ¶ 36, quoting State v. Brown, 8th Dist. Cuyahoga

No. 102549, 2015-Ohio-4764, ¶ 30.

               In our opinion reversing the trial court’s imposition of consecutive

sentences, we noted the facts presented at the sentencing hearing as follows:

      Doe read her written statement for the record.
      Your Honor, my name is [Jane Doe] and I loved [Squires]
      as a father figure. He betrayed me and my mom. And I
      didn’t know he was coming home early that day and he
      hurt me when he made me have sex with him and he did
      hurtful things to me. When I said it hurt me, he didn’t
      care and he kept hurting me.

      And I ask that he get the maximum possible sentence for
      that. That’s what I wrote.

(Tr. 25.)

Doe’s mother also made a statement. She summarized Doe’s
developmental difficulties caused by her Down syndrome by stating
that Doe “has never grasped the concept of her age and being able to
give consent on her own.” (Tr. 26.) “[Doe] is an adult in age but
functions as a child in many ways.” Id. The mother explained that
Doe had difficulty with her parent’s divorce several years earlier and
that she rarely saw her father because he has been suffering from
cancer. The mother met Squires and eventually introduced him to her
children. Doe and Squires “became close, like father and daughter.”
(Tr. 27.)

The mother then recited the events leading up to Doe’s revelation to
her maternal uncle that Squires had sexually assaulted her. The uncle
called the mother. “He said Doe was upset and needed me and then
he told me Doe said Squires had sex with her, had his mouth on her
breasts, had sex in her front and back and put his penis in her mouth.”
(Tr. 28.) The mother next described the extensive and irreparable
physical and emotional harm that Squires acts have visited on their
lives and said,

      I’m asking this [c]ourt to punish the defendant for what
      he’s done to [Doe]. I truly believe he’s only sorry that he
      got caught. My daughter deserves justice and we hope
      he’s sentenced to the maximum that you can give him
      under law. Thank you.

(Tr. 32.)

Finally, the trial court heard from the investigating detective Stolz of
the Strongsville Police Department. The detective shared excerpts of
       his investigation and his interview with Doe. Doe’s doctor told the
       detective that Doe “has the mental capacity of a 10-or 11-year-old
       child.” (Tr. 33.) The detective tailored his interview “to the ones that
       I conduct with young children.” (Tr. 33-34.) Doe giggled and was
       embarrassed by the anatomical drawings and referred to breasts as
       “boobies” and a vagina as a “private area.” (Tr. 34.) Doe also said that
       Squires was being “rude” when he pinned her arms back and raped
       her. Id.

        During the interview, Doe revealed that additional assaults had
       occurred, though she had difficulty with the concept of time and
       describing the duration of the assaults. During a controlled call
       between Squires and Doe’s mother, Squires promised it wouldn’t
       happen again. After his arrest, Squires admitted his guilt to a fellow
       inmate and acknowledged Doe’s mental handicap.

Id. at ¶ 17-21

                 On February 12, 2020, the trial court held a sentencing hearing after

our remand. The court heard from the state and the victim’s mother. She related

the extent of her daughter’s disabilities and outlined how Squires came into their life

and then detailed the nature of the crimes committed against her daughter. She

iterated the confrontation she had with Squires, noting that he did not deny the

crimes to her. She provided details of the change in her daughter, noting that both

she and her daughter have been in counseling for a year and that her daughter

continued to have nightmares. Squires’s counsel outlined the findings the court

would have to make in order to impose consecutive sentences and argued that they

did not apply to the facts of the case, specifically arguing that there was no evidence

of a course of conduct.
              The trial court stated that it reviewed all the arguments and pleadings

filed with the court as well as this court’s opinion. It imposed three consecutive

terms of 48 months. As to imposing consecutive sentences, the trial court found:

      It is necessary to protect the public and punish the offender, and it is
      not disproportionate to the conduct of the offender, and at least two
      of the multiple offenses were committed as a part of one or more
      courses of conduct and that harm caused by two or more multiple
      offenses so committed were so great or unusual that no single prison
      term for any of the offenses committed is a part of any course of
      conduct accurately reflects the seriousness of the conduct.

The trial court explained its findings by stating that the crimes occurred over a

period of five months where Squires imposed his will on the victim who had limited

mental abilities.   The trial court found Squires knew of the victim’s “mental

handicap,” took advantage of her, and abused his position of trust. It indicated that

there was a discernable “connection, some common scheme, or some pattern of

psychological thread that ties these offenses together” and stated Squires had “a

similar motivation in each of these offenses which to impose his sexual will upon the

victim whether it be by force or other means because she’s impaired.”

              In total, the trial court imposed an aggregate sentence of 144 months

consisting of three consecutive 48-month terms of imprisonment to be served

consecutively. The journal entry reflecting the sentencing from which Squires

appeals reads in pertinent part:

      The court imposes a prison sentence at the Lorain Correctional
      Institution of 44 month(s). Counts 1, 7 and 10, fel-3’s: 48 months on
      each count, consecutive. It is necessary to protect the public and to
      punish the offender and it is not disproportionate to the conduct of
      the offender and at least two of the multiples were committed as a part
      of one or more courses of conduct and the harm caused by two or more
      of the multiple offenses so committed was so great or unusual that no
      single prison term for any of the offenses committed as a part of any
      court [sic] of conduct adequately reflects the seriousness of the
      offender’s conduct.

(Emphasis deleted.)

            This court remanded the matter for correction of the entry where the

entry stated that the court imposed a sentence of 44 months, not the 144 months

imposed in court. On March 29, 2021, the trial court entered the following entry

nunc pro tunc:

      Pursuant to Court of Appeals Case Number 110059, nunc pro tunc
      corrected sentencing entry entered: The court imposes a prison
      sentence at the Lorain Correctional Institution of 48 months.

(Emphasis deleted.)

                            LAW AND ARGUMENT

              Squires raises one assignment of error, which reads:

      The trial court erred in sentencing the appellant to consecutive three-
      year sentences [sic] for a total of twelve years for felonies of the third
      degree. The court’s findings were not supported by the manifest
      weight of the evidence.

              Squires argues that the record does not support the trial court’s

findings made pursuant to R.C. 2929.14(C). He argues that the facts of his crimes

do not amount to a “course of conduct” and, thus, the trial court could not make a

finding under R.C. 2929.14(C)(4)(b). The state argues that the repeated sexual

crimes Squires committed against a mentally disabled victim did amount to a course

of conduct and that the record supports the findings made by the trial court.
              When reviewing felony sentences, this court applies the standard of

review set forth in R.C. 2953.08(G)(2). State v. Marcum, 146 Ohio St.3d 516, 2016-

Ohio-1002, 59 N.E.3d 1231, ¶ 9. Only if we “clearly and convincingly” find that the

record does not support the sentencing court’s findings under R.C. 2929.14(C)(4)

may we increase, reduce, or otherwise modify a sentence, or vacate a sentence and

remand for resentencing. State v. Brechen, 8th Dist. Cuyahoga No. 108667, 2020-

Ohio-2827, ¶ 21. In order to impose prison terms consecutively, a sentencing court

is constrained by R.C. 2929.14(C)(4), which provides:

      If multiple prison terms are imposed on an offender for convictions of
      multiple offenses, the court may require the offender to serve the
      prison terms consecutively if the court finds that the consecutive
      service is necessary to protect the public from future crime or to
      punish the offender and that consecutive sentences are not
      disproportionate to the seriousness of the offender’s conduct and to
      the danger the offender poses to the public, and if the court also finds
      any of the following:

      (a) The offender committed one or more of the multiple offenses while
      the offender was awaiting trial or sentencing, was under a sanction
      imposed pursuant to section 2929.16, 2929.17, or 2929.18 of the
      Revised Code, or was under post-release control for a prior offense.

      (b) At least two of the multiple offenses were committed as part of one
      or more courses of conduct, and the harm caused by two or more of
      the multiple offenses so committed was so great or unusual that no
      single prison term for any of the offenses committed as part of any of
      the courses of conduct adequately reflects the seriousness of the
      offender’s conduct.

      (c) The offender’s history of criminal conduct demonstrates that
      consecutive sentences are necessary to protect the public from future
      crime by the offender.
              The trial court found that Squires’s offenses were committed as a part

of a course of conduct. Squires acknowledges the trial court made the requisite

findings pursuant to R.C. 2929.14(C) in imposing consecutives sentences but argues

that it could not find that the three acts of sexual battery constituted a course of

conduct under R.C. 2929.14(C)(4)(b). Ohio’s sentencing statutes do not specifically

define “course of conduct.” The Second District Court of Appeals has confronted

this issue and noted:

      The term “course of conduct” is not defined in R.C. 2929.14, but other
      sources provide some guidance. The supreme court has held that, for
      purposes of a death specification in a case involving multiple murders,
      a course of conduct may be established by factual links, including
      time, location, weapon, cause of death, or similar motivation. State v.
      Short, 129 Ohio St.3d 360, 2011-Ohio-3641, 952 N.E.2d 1121, ¶ 144.
      Ohio Jury Instructions has included this definition in at least one of
      its instructions. See 2 Ohio Jury Instructions 513.49(E)(6). Similarly,
      “some connection, common scheme, or some pattern or psychological
      thread that ties” offenses together can establish a single course of
      conduct. State v. Sapp, 105 Ohio St.3d 104, 2004-Ohio-7008, 822
      N.E.2d 1239, syllabus.

State v. Summers, 2d Dist. Darke No. 2013 CA 16, 2014-Ohio-2441, ¶ 14; see also

State v. Kay, 2d Dist. Montgomery No. 26344, 2015-Ohio-4403, ¶ 19.

              In this case, the trial court considered the motivation, connection,

and scope of Squires’s crimes against his victim in determining that a course of

conduct existed to link the three sexual assaults. Further, given the seriousness of

the crimes, their continuation, and the harm caused not only to the victim but to her

family, the record contains support for the trial court’s finding pursuant to

R.C. 2929.14(C)(4)(b).   As such, we cannot find that the record clearly and
convincingly fails to support the trial court’s findings and Squires’s assignment of

error is overruled.

               At the sentencing hearing, the trial court imposed a 144-month

aggregate prison sentence. However, the journal entry of conviction does not

accurately reflect that sentence. “A nunc pro tunc entry may be used to correct a

sentencing entry to reflect the sentence the trial court imposed upon a defendant at

the sentencing hearing; the defendant’s presence is not required for entry of the

nunc pro tunc order because the nunc pro tunc order does not modify the original

sentence.” State v. Sandidge, 8th Dist. Cuyahoga No. 109277, 2020-Ohio-1629, ¶ 8,

citing State v. Hall, 8th Dist. Cuyahoga No. 96791, 2011-Ohio-6441, ¶ 22.

Accordingly, we remand this matter for the limited purpose of the trial court to enter

nunc pro tunc an entry of conviction that reflects the sentence imposed in court.

                                  CONCLUSION

               The trial court made the statutory findings in order to impose

consecutive sentences. The facts indicated the crimes were committed as a course

of conduct where the sexual assaults were committed over a period of time against

the same victim. The record further supports this conclusion that the offenses were

committed as a course of conduct where the trial court discerned a similar

motivation for the offenses. Given the seriousness of the crimes and the harm

caused to the disabled victim and her family, the record further supports the finding

that no single prison term for any of the offenses committed as part of any of the

courses of conduct adequately reflects the seriousness of the offender’s conduct.
              Although we affirm the sentences imposed by the trial court, we

remand this matter for the limited purpose of issuing a nunc pro tunc entry of

conviction that reflects the aggregate 144-month sentence imposed in this case.

              Judgment affirmed, and case is remanded for further proceedings

consistent with this opinion.

      It is ordered that appellee recover of appellant costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this court directing the

common pleas court to carry this judgment into execution. The defendant’s

conviction having been affirmed, any bail pending appeal is terminated. Case

remanded to the trial court for issuance of a nunc pro tunc journal entry and

execution of sentence.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27

of the Rules of Appellate Procedure.


_______________________________
MICHELLE J. SHEEHAN, JUDGE

ANITA LASTER MAYS, P.J., and
EILEEN A. GALLAGHER, J., CONCUR